 
EMPLOYMENT AGREEMENT
 
 
AGREEMENT dated as of the 1st day of July, 2011, China Intelligence Information
System Inc.
, a Nevada corporation with its principal place of business located at 11th
Floor No.11 Building, Shuntai Square, No.2000 Shunhua Rd,High-tech Industrial
Development Zone, Jinan, People’s Republic of China (the “Company”), and Keyi
Zhang（”Executive”）, an individual residing at No.93 JianShe Road,Jinan, People’s
Republic of China.
 
W I T N E S S E T H:
 
WHEREAS, the Company desires to engage Executive to serve as its chief financial
officer on and subject to the terms of this Agreement;
 
NOW, THEREFORE, in consideration of the mutual promises set forth in this
Agreement, the parties agree as follows:
 
1. Employment and Duties.
 
(a) Subject to the terms and conditions hereinafter set forth, the Company
hereby employs Executive as its chief financial officer during the Term, as
hereinafter defined.  In this capacity, she will report to the board of
directors and her duties will include the duties normally associated with the
chief financial officer of a publicly traded company which is a smaller
reporting company, including services participation in road shows and investor
conference calls and, if requested, attending meetings of the Company’s board of
directors and audit committee as a guest.  If requested, she shall also act as
the Company’s contact person in dealing with stockholder and investor relations
matters and shall perform such other duties, consistent with her position as
chief financial officer, as shall be assigned to her by the board of directors
or the chief executive officer.
 
(b) This Agreement shall have a term (the “Term”) which commenced on July
01,2011 and will end on July 01,2014 and will continue on a month to month basis
thereafter unless terminated by either party on not less than 30 days’ notice
prior to the expiration of the initial term or any extension, unless otherwise
terminated earlier as provided in this Agreement.
 
2. Executive’s Performance.  Executive hereby accepts the employment
contemplated by this Agreement. During the Term, Executive shall perform her
duties diligently, in good faith and in a manner consistent with the best
interests of the Company.
 
3. Compensation.
 
(a)  Salary.  For her services during the Term, the Company shall pay Executive
a salary (“Salary”) at the annual rate of $100,000 payable in monthly
installments of $7,000 at the day 15 of following Month.  Remained Salary
$16,000 shall be paid on first month of following year. Executive’s Salary shall
be subject to annual review by the compensation committee of the Company’s board
of directors.  Any change in the Executive’s base salary and the amount of any
such change are within the sole discretion of the compensation committee.
 
(b)   Bonus. At the end of each year, the compensation committee shall evaluate
Executive’s performance for the prior year as well as the results of the
Company’s operations for the year, and shall determine whether or not to grant
the Executive an annual cash bonus.  The decision whether or not to grant the
Executive’s annual cash bonus, and the amount of any such bonus, are within the
sole discretion of compensation committee.
 
(c)   Vacation. The Executive shall be entitled to an annual paid vacation in
accordance with the Company’s policy applicable to senior executives from time
to time in effect, for up to four weeks per calendar year (as prorated for
partial years), such vacations to be taken at such time or times as mutually
agreed upon by the Company and the Executive.  The carry-over of vacation days
shall be in accordance with the Company’s policy applicable to senior executives
from time to time in effect.
 
(d)   Payments Net of Withholding.  In the event that the Company is required by
law to withhold taxes or other payments from Executive’s compensation, the
payment to Executive shall be net of such withholdings.
 
(e)   Matters in Discretion of the Compensation Committee.  Executive
understands that any matters relating to Executive’s compensation other than
expressly provided in this Agreement shall be in the discretion of the
compensation committee of the board of directors, and no commitment has been
made to Executive with respect to any future compensation or other awards or
benefits.
 
 
 

--------------------------------------------------------------------------------

 
 
4. Reimbursement of Expenses.  The Company shall reimburse Executive, upon
presentation of proper expense statements, for all authorized, ordinary and
necessary out-of-pocket expenses reasonably incurred by Executive during the
Term in connection with the performance of her services pursuant to this
Agreement in accordance with the Company’s expense reimbursement
policy.  Executive understands that the Company will pay coach fare for any
overseas travel requested or approved by the Company.
 
5. Termination of Employment.
 
(a)    Death or Resignation.  If the Executive dies or resigns during the Term,
this Agreement shall automatically terminate on the date of the Executive’s
death or resignation. Subject to Section 3(b) of this Agreement, upon
Executive’s death or resignation, the Company shall have no further obligations
or liability to the Executive or her heirs, administrators or executors, except
for the obligation to pay the Executive (i) any earned but unpaid base Salary
through the Executive’s date of death or resignation, (ii) for any unused
accrued vacation, and (iii) any unreimbursed business expenses incurred by the
Executive prior to her death or resignation.


(b)   Disability.  At any time during the Term, the Company may terminate this
Agreement and the Executive’s employment with the Company because of the
Executive’s “Disability,” by written notice to the Executive.  For purposes of
this Agreement, “Disability” shall occur, if at the end of any calendar month
during the Term, the Executive, as a result of mental or physical illness or
injury, is or has been unable to perform her duties under this Agreement, with
or without reasonable accommodation, for a period of 90 consecutive days.  If
this Agreement is terminated because of the Executive’s “Disability,” the
Company shall, subject to Section 3(b) of this Agreement, have no further
obligations or liability to the Executive or her heirs, administrators or
Executors, except for the obligation to pay the Executive (i) any earned but
unpaid Salary through the date of termination for “Disability,” at the rate then
in effect, (ii) for any unused accrued vacation, and (iii) subject to Section 3
herein, for any unreimbursed business expenses incurred by the Executive prior
to her last date of employment with the Company.
 
(c)   Termination For “Cause.”  At any time during the Term, the Company may
terminate this Agreement and the Executive’s employment with the Company for
“Cause.” For purposes of this Agreement, “Cause” shall mean any of the
following: (i) the neglect or failure or refusal of Executive to perform
Executive’s duties hereunder (other than as a result of total or partial
incapacity due to physical or mental illness), as determined by compensation
committee in its sole discretion; (ii) the engaging by Executive in gross
negligence or misconduct which is injurious to the Company or any of its
affiliates, monetarily or otherwise; (iii) perpetration of an intentional and
knowing fraud against or affecting the Company or any of its affiliates or any
customer, client, agent, or employee thereof; (iv) any willful or intentional
act that could reasonably be expected to injure the reputation, business, or
business relationships of the Company or any of its affiliates or Executive’s
reputation or business relationships; (v) Executive’s material failure to comply
with, and/or a material violation by Executive of, the internal policies of the
Company or any of its affiliates and/or procedures or any laws or regulations
applicable to Executive’s conduct as an employee of the Company; (vi)
Executive’s conviction (including conviction on a nolo contendere plea) of a
felony or any crime involving fraud, dishonesty or moral turpitude; (vii) the
breach of a covenant set forth in Sections 6, 7 or 8 of this Agreement; or
(viii) any other material breach by Executive of this Agreement; provided,
however, that, if susceptible of cure, a termination by the Company under
Sections 5(c)(i), 5(c)(v) or 5(c)(viii) herein shall be effective only if,
within 14 days following delivery of a written notice by the Company to
Executive that the Company is terminating her employment for Cause, Executive
has failed to cure the circumstances giving rise to Cause.  If this Agreement
and the Executive’s employment is terminated for “Cause,” following the
Executive’s last date of employment with the Company, the Company shall have no
further obligations or liability to the Executive or her heirs, administrators
or Executors with respect to compensation and benefits thereafter, except for
the obligation to pay the Executive (i) any earned but unpaid base salary
through the Executive’s last date of employment, at the rate then in effect,
(ii) for any unused accrued and unforfeited vacation, and (iii) subject to
Section 4 herein, for any unreimbursed business expenses incurred by the
Executive prior to the last date of employment with the Company.  \
 
(d)   Termination Without Cause.  The Company may terminate Executive’s
employment hereunder at any time for any reason or no reason by giving Executive
thirty (30) days prior written notice of the termination, provided that in the
event that the Company terminates Executive’s employment without Cause, the
Executive shall not be subject to the covenants listed in Section 7
herein.  Following any such notice, the Company may reduce or remove any and all
of Executive’s duties, positions and titles with the Company.  If this Agreement
and the Executive’s employment with the Company is terminated without “Cause,”
following the Executive’s last date of employment with the Company, the Company
shall have no further obligations or liability to the Executive or her heirs,
administrators or executors with respect to compensation and benefits
thereafter, except for the obligation to pay the Executive (i) any earned but
unpaid base salary through the Executive’s last date of employment, at the rate
then in effect, (ii) for any unused accrued and unforfeited vacation, and (iii)
subject to Section 4 herein, for any unreimbursed business expenses incurred by
the Executive prior to her last date of employment with the Company.  The
Company shall deduct, from all payments made hereunder, all applicable taxes and
other appropriate deductions.
 
 
 

--------------------------------------------------------------------------------

 
 
6. Trade Secrets and Proprietary Information.
 
(a)   Executive recognizes and acknowledges that the Company, through the
expenditure of considerable time and money, has developed and will continue to
develop in the future confidential information.  “Confidential information”
shall mean all information of a proprietary or confidential nature relating to
Covered Persons, including, but not limited to, such Covered Person’s trade
secrets or proprietary information, confidential know-how, and marketing,
services, products, business, research and development activities, inventions
and discoveries, whether or not patentable, and information concerning such
Covered Person’s services, business, customer or client lists, proposed
services, marketing strategy, pricing policies and the requirements of its
clients and relationships with its lenders, suppliers, licensors, licensees and
others with which a Covered Person has a business relationship, financial or
other data, technical data or any other confidential or proprietary information
possessed, owned or used by the Company, the disclosure of which could or does
have a material adverse effect on the Company, its businesses, any business in
which it proposes to engage.  Executive agrees that she will not at any time use
or disclose to any person any confidential information relating to Company;
provided, however, that nothing in this Section 6(a) shall be construed to
prohibit Executive from using or disclosing such information if she can
demonstrate that such information (i) became public knowledge other than by or
as a result of disclosure by a person not having a right to make such disclosure
or (ii) was disclosure that was authorized by the Company.  The term “Covered
Person” shall include the Company, any subsidiaries and affiliates and any other
person who provides information to the Company pursuant to a secrecy or
non-disclosure agreement.
 
(b)   In the event that any confidential information is required to be produced
by Executive pursuant to legal process (including judicial process or
governmental administrative subpoena), Executive shall give the Company notice
of such legal process within a reasonable time, but not later than ten business
days prior to the date such disclosure is to be made, unless Executive has
received less notice, in which event Executive shall immediately notify the
Company.  The Company shall have the right to object to any such disclosure, and
if the Company objects (at the Company’s cost and expense) in a timely manner so
that Executive is not subject to penalties for failure to make such disclosure,
Executive shall not make any disclosure until there has been a court
determination on the Company’s objections.  If disclosure is required by a court
order, final beyond right of review, or if the Company does not object to the
disclosure, Executive shall make disclosure only to the extent that disclosure
is required by the court order, and Executive will exercise reasonable efforts
at the Company’s expense, to obtain reliable assurance that confidential
treatment will be accorded the confidential information.
 
(c)   Executive shall, upon expiration or termination of the Term, or earlier at
the request of the Company, turn over to the Company or destroy all documents,
papers, computer disks or other material in Executive’s possession or under
Executive’s control which may contain or be derived from confidential
information.  To the extent that any confidential information is on Executive’s
hard drive or other storage media, she shall, upon the request of the Company,
cause either such information to be erased from her computer disks and all other
storage media or otherwise take reasonable steps to maintain the confidential
nature of the material.


(d)   Executive realizes that any trading in Company’s common stock or other
securities or aiding or assisting others in trading in Company’s common stock or
other securities, including disclosing any non-public information concerning
Company or its affiliates to a person who uses such information in trading in
the Company’s common stock or other securities, may constitute a violation of
federal and state securities laws.  Executive will not engage in any
transactions involving the Company’s common stock or other securities while in
the possession of material non-public information in a manner that would
constitute a violation of federal and state securities laws and shall not
disclose any material non-public information except pursuant to a
confidentiality agreement approved by the Company’s chief executive officer.
 
(e)   For the purposes of Sections 6, 7 and 8 of this Agreement, the term
“Company” shall include the Company, and any subsidiaries and affiliates which
are, directly or indirectly, controlled by the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
7. Covenant Not To Solicit or Compete.
 
(a)   During the period from the date of this Agreement until one year following
the date on which Executive’s employment is terminated, Executive will not,
directly or indirectly:
 
(i)
persuade or attempt to persuade any person which is or was a customer, client or
supplier of the Company to cease doing business with the Company, or to reduce
the amount of business it does with the Company (the terms “customer” and
“client” as used in this Section 7 to include any potential customer or client
to whom the Company submitted bids or proposals, or with whom the Company
conducted negotiations, during the term of Executive’s employment or consulting
relationship hereunder or during the twelve (12) months preceding the
termination of her employment or consulting relationship, as the case may be);

 
(ii)
solicit for herself or any other person other than the Company the business of
any person which is a customer or client of the Company, or was a customer or
client of the Company within one (1) year prior to the termination of her
employment or consulting relationship;

 
(iii)
persuade or attempt to persuade any employee of the Company, or any individual
who was an employee of the Company during the one (1) year period prior to the
termination of this Agreement, to leave the Company’s employ, or to become
employed by any person in any business, which directly competes with the
business of the Company as it is engaged in at the time of the termination of
this Agreement; provided, however, that nothing in this Section 7 shall be
construed to prohibit the Executive from owning an interest of not more than
five (5%) percent of any public company engaged in such activities.



(iv)
engage in or help others engage in the competitive business of the Company; sell
like products or provide like services which can become competitor to the
Company.



(v)
work for or hold a position in the Company’s affiliates.

 
(b)   Executive will not, during or after the Term, make any disparaging
statements concerning the Company, its business, officers, directors and
employees that could injure, impair, damage or otherwise affect the relationship
between the Company, on the one hand, and any of the Company’s employees,
suppliers, customers, clients or any other person with which the Company has or
may conduct business or otherwise have a business relationship of any kind and
description; provided, however, that this sentence shall not be construed to
prohibit Executive from giving factual information required to be given pursuant
to legal process.  The Company will not make any disparaging statements
concerning Executive.  This Section 7(b) shall not be construed to prohibit the
either party from giving factual information concerning the other party in
response to inquiries that such party believes are bona fide.
 
(c)   The Executive acknowledges that the restrictive covenants (the
“Restrictive Covenants”) contained in Sections 6 and 7 of this Agreement are a
condition of her employment and are reasonable and valid in geographical and
temporal scope and in all other respects. If any court determines that any of
the Restrictive Covenants, or any part of any of the Restrictive Covenants, is
invalid or unenforceable, the remainder of the Restrictive Covenants and parts
thereof shall not thereby be affected and shall remain in full force and effect,
without regard to the invalid portion. If any court determines that any of the
Restrictive Covenants, or any part thereof, is invalid or unenforceable because
of the geographic or temporal scope of such provision, such court shall have the
power to reduce the geographic or temporal scope of such provision, as the case
may be, and, in its reduced form, such provision shall then be enforceable.
 
(d)   Nothing in this Section 7 shall be construed to prohibit Executive from
owning a passive, non-management interest of less than 5% in any public company
that is engaged in activities prohibited by this Section 7.
 
8. Injunctive Relief. Executive agrees that her violation or threatened
violation of any of the provisions of Sections 6 or 7 of this Agreement shall
cause immediate and irreparable harm to the Company. In the event of any breach
or threatened breach of any of said provisions, Executive consents to the entry
of preliminary and permanent injunctions by a court of competent jurisdiction
prohibiting Executive from any violation or threatened violation of such
provisions and compelling Executive to comply with such provisions. This Section
8 shall not affect or limit, and the injunctive relief provided in this Section
7 shall be in addition to, any other remedies available to the Company at law or
in equity or in arbitration for any such violation by Executive. The provisions
of Sections 6, 7, and 8 of this Agreement shall survive any termination of this
Agreement and Executive’s employment relationship pursuant to this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
9. Dispute Resolution.  The Executive and the Company agree that any dispute or
claim, whether based on contract, tort, discrimination, retaliation, or
otherwise, relating to, arising from, or connected in any manner with this
Agreement or with the Executive’s employment with the Company shall be resolved
exclusively through final and binding arbitration in New York City under the
rule then obtaining of the American Arbitration Association.  Executive
acknowledges that the purpose and effect of this Section 9 is solely to elect
private arbitration in lieu of any judicial proceeding she might otherwise have
available to her in the event of an employment-related dispute between her and
the Company, and shall not affect or impair Executive’s rights under any
applicable United States federal, state or local law relating to employment and
employment-related matters.  Executive hereby waives her right to have any such
employment-related dispute heard by a court or jury, as the case may be, and
agrees that her exclusive procedure to redress any employment-related claims
will be arbitration.
 
10. Indemnification. The Company shall provide Executive with payment of legal
fees and indemnification to the maximum extent permitted by the Company’s
articles of incorporation, by-laws and applicable law.
 
11. Representations by the Parties.
 
(a) Executive represents, warrants, covenants and agrees that she has a right to
enter into this Agreement, that she is not a party to any agreement or
understanding, oral or written, which would prohibit performance of her
obligations under this Agreement, and that she will not use in the performance
of her obligations hereunder any proprietary information of any other party
which she is legally prohibited from using.


(b)   Executive represents and agrees that she is accepting the Shares being
issued to her pursuant to this Agreement for her own account and not with a view
to or for sale of distribution thereof.  Executive understands that the
securities are restricted securities and she understands the meaning of the term
“restricted securities.”  Executive further represents that she was not
solicited by publication of any advertisement in connection with the receipt of
the Shares and that she has consulted tax counsel as needed regarding the
Shares.
 
(c)   Executive further represents that, during the past five years:
 
(i) No petition has been filed under the federal bankruptcy laws or any state
insolvency law by or against, or a receiver, fiscal agent or similar officer has
been appointed by a court for your business or property, or any partnership in
which Executive was a general partner at or within two years before the time of
such filing, or any corporation or business association of which Executive was
an executive officer at or within two years before the time of such filing;
 
(ii) Executive has not been convicted in a criminal proceeding and is not the
subject of a pending criminal proceeding (excluding traffic violations and other
minor offenses);
 
(iii) Executive has not been the subject of any order, judgment, or decree, not
subsequently reversed, suspended or vacated, of any court of competent
jurisdiction, permanently or temporarily enjoining you from, or otherwise
limiting, the following activities:
 
(A) Acting as a futures commission merchant, introducing broker, commodity
trading advisor, commodity pool operator, floor broker, leverage transaction
merchant, any other person regulated by the Commodity Futures Trading
Commission, or an associated person of any of the foregoing, or as an investment
adviser, underwriter, broker or dealer in securities, or as an affiliated
person, director or employee of any investment company, bank, savings and loan
association or insurance company, or engaging in or continuing any conduct or
practice in connection with such activity;
 
(B) Engaging in any type of business practice; or
 
(C) Engaging in any activity in connection with the purchase or sale of any
security or commodity or in connection with any violation of federal or state
securities laws or federal commodities laws.
 
(iv) Executive has not been the subject of any order, judgment or decree, not
subsequently reversed, suspended or vacated, of any federal or state authority
barring, suspending or otherwise limiting, for more than 60 days, her right to
engage in any activity described in Section 11(b)(iii)(A) of this Agreement, or
to be associated with persons engaged in any such activity.
 
(v) Executive has not been found by a court of competent jurisdiction in a civil
action or by the SEC to have violated any federal or state securities law, and
the judgment in such civil action or finding by the SEC has not been
subsequently reversed, suspended, or vacated.
 
(vi) Executive has not been found by a court of competent jurisdiction in a
civil action or by the Commodity Futures Trading Commission to have violated any
Federal commodities law, and the judgment in such civil action or finding by the
Commodity Futures Trading Commission has not been subsequently reversed,
suspended or vacated.


(d)   The Company represents, warrants and agrees that it has full power and
authority to execute and deliver this Agreement and perform its obligations
hereunder.
 
 
 

--------------------------------------------------------------------------------

 
 
12. Miscellaneous.
 
(a)   Any notice, consent or communication required under the provisions of this
Agreement shall be given in writing and sent or delivered by hand, overnight
courier or messenger service, against a signed receipt or acknowledgment of
receipt, or by registered or certified mail, return receipt requested, or
telecopier, e-mail or similar means of communication if receipt is acknowledged
or if transmission is confirmed by mail as provided in this Section 12(a), to
the parties at their respective addresses set forth at the beginning of this
Agreement, with notice to the Company being sent to the attention of the
individual who executed this Agreement on its behalf. Any party may, by like
notice, change the person, address or telecopier number to which notice is to be
sent.
 
(b)   This agreement shall be governed by the laws of the State of New York
applicable to agreements executed and to be performed wholly within such state,
without regard to principles of conflicts of laws.
 
(c)   If any term, covenant or condition of this Agreement or the application
thereof to any party or circumstance shall, to any extent, be determined to be
invalid or unenforceable, the remainder of this Agreement, or the application of
such term, covenant or condition to parties or circumstances other than those as
to which it is held invalid or unenforceable, shall not be affected thereby and
each term, covenant or condition of this Agreement shall be valid and be
enforced to the fullest extent permitted by law, and any court having
jurisdiction may reduce the scope of any provision of this Agreement, including
the geographic and temporal restrictions set forth in Section 6 of this
Agreement, so that it complies with applicable law.
 
(d)   This Agreement constitutes the entire agreement of the Company and
Executive as to the subject matter hereof, superseding all prior or
contemporaneous written or oral understandings or agreements, including any and
all previous employment agreements or understandings, all of which are hereby
terminated, with respect to the subject matter covered in this Agreement. This
Agreement may not be modified or amended, nor may any right be waived, except by
a writing which expressly refers to this Agreement, states that it is intended
to be a modification, amendment or waiver and is signed by both parties in the
case of a modification or amendment or by the party granting the waiver. No
course of conduct or dealing between the parties and no custom or trade usage
shall be relied upon to vary the terms of this Agreement. The failure of a party
to insist upon strict adherence to any term of this Agreement on any occasion
shall not be considered a waiver or deprive that party of the right thereafter
to insist upon strict adherence to that term or any other term of this
Agreement.
 
(e)   No party shall have the right to assign or transfer any of its or her
rights hereunder except that the Company’s rights and obligations may be
assigned in connection with a merger of consolidation of the Company or a sale
by the Company of all or substantially all of its business and assets.
 
(f)   This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective heirs, successors, executors, administrators
and permitted assigns.

(g)   The headings in this Agreement are for convenience of reference only and
shall not affect in any way the construction or interpretation of this
Agreement.
 
(h)   This Agreement may be executed in counterparts, each of which when so
executed and delivered will be an original document, but both of which
counterparts will together constitute one and the same instrument.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 
 

China Intelligence Information Systems, Inc.                  
Li Kun Wu
   
 
 
President and Chief Executive Officer
   
 
 
 
   
 
            EXECUTIVE:                  
Zhang Keyi
       

 
 
 

--------------------------------------------------------------------------------

 